EXHIBIT 10.1

 

REIT Management Corp.

60 Cutter Mill Road

Suite 303

Great Neck, NY  11021

 

 

June 2, 2011

 

BRT Realty Trust

60 Cutter Mill Road

Suite 303

Great Neck, NY  11021

 

BRT Torch Member, LLC

60 Cutter Mill Road

Suite 303

Great Neck, NY  11021

 

RE:          Limited Liability Company Agreement of BRTL LLC

dated as of June 2, 2011 by and among BRTL LLC,

Debt Opportunity Fund III, LLC and

BRT Torch Member LLC (the “Agreement”)

 

Gentlemen:

 

For valuable consideration, receipt of which is hereby acknowledged, we hereby
agree to indemnify and hold each of you harmless for amounts that you pay on our
behalf pursuant to Section 7.06 and/or Section 9.13 of the Agreement.  We
further agree that any sums owed which we fail to promptly remit to you may be
offset by any future sums due to REIT by BRT

 

Very truly yours,

 

 

 

 

REIT Management Corp.

 

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President

 

 

 

 

Agreed and accepted by

 

BRT Realty Trust

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Mark H. Lundy, Senior Vice President

 

 

 

 

BRT Torch Member, LLC

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Mark H. Lundy, Senior Vice President

 

 

--------------------------------------------------------------------------------